Case 1:19-cr-10042-STA Document 101 Filed 06/23/21 Pagelof5 PagelD 723

ot MOTRIOT OE fhe
WESTERN DISTRICT ur bie

IN THE UNITED STATES DISTRICT CBURFD IN OPEN COURT.
FOR THE WESTERN DISTRICT OF TENNESSEE (- 2 3-2 |

EASTERN DIVISION .
Time: (6: (SAm

UNITED STATES OF AMERICA, *

 

INITIALS:
Plaintiff, * |
V. * Cr. No. 1:19-cr-10042-STA
THOMAS KELLY BALLARD, Ill, *
Defendant. *
PLEA AGREEMENT

 

The Defendant, THOMAS KELLY BALLARD, III (“Defendant,” or “Ballard’), by and
through his counsel, Leslie Ballin, knowingly and voluntarily agrees with the United
States, through Allan Medina, Chief, Health Care Fraud Unit, Fraud Section, Criminal
Divison, U.S. Department of Justice, and through Jason Knutson, Drew Pennebaker,
and Emily Petro, the undersigned Trial Attorneys, to the following:

1. The Defendant agrees to plead guilty to Count 18 of the Indictment
because he is in fact guilty of the offense.

2. Count 18 of the Indictment charges that on or about May 28, 2015, in the
Eastern Division of the Western District of Tennessee, the Defendant,
aiding and abetting and aided and abetted by others, did intentionally and
knowingly distribute and dispense to A.L., not for a legitimate medical
purpose and outside the scope of professional practice, hydrocodone, a
Schedule II controlled substance. Count 18 of the Indictment also-charges
that death and serious bodily injury resulted from the use of the

- hydrocodone that the Defendant distributed or dispensed, in violation of 21
U.S.C. §841(a) (1), §841(C) and 18 U.S.C. §2.

3. The penalty for Count 18 is a term of imprisonment of at least 20 years of
imprisonment, and not more than life imprisonment; a fine of not more than
$1,000,000, or both, and a term of supervised release of at least 3 years.
There is also a special assessment of $100.00.
Case 1:19-cr-10042-STA Document 101 Filed 06/23/21 Page 2of5 PagelD 724

4. Defendant admits that if put to its burden at trial, the government would be ©
able to prove the following beyond a reasonable doubt:

a. From in or around 2009 to in or around 2018, Defendant Ballard
owned and operated Ballard Clinic-Family Medicine (“Ballard
Clinic”), located in the Eastern Division of the Western District of
Tennessee. From in or around June 2014 to on or about May 28,
2015, Defendant Ballard unlawfully distributed and dispensed the
Schedule I! controlled substance hydrocodone to one of his patients,
Ashley Laird, including on the day before Laird died from an
overdose of the hydrocodone that Defendant Ballard had prescribed
her. During the course of his treatment of Laird, which began before
2008, Defendant Ballard, a medical doctor,.repeatedly prescribed
hydrocodone to Laird outside the scope of professional practice and
not for a legitimate medical purpose, even though Defendant

’ Ballard’s own medical records reflect what Defendant Ballard
considered to be Laird’s psychiatric issues, prescription
overutilization, manipulation, and fabrication of personal trauma. In
addition, Defendant Ballard’s medical records reflect that he knew
that Laird had been incarcerated, had received prescriptions for
Suboxone (a drug used to treat opioid dependency disorder), and
had received abnormal drug testing results, including because of
what Defendant Ballard believed was tampering in 2015 before her
death. In spite of that history, on May 28, 2015, in the Eastern.
Division of the Western District of Tennessee, Defendant Ballard did
intentionally and. knowingly distribute and dispense, not for a .
legitimate medical purpose and outside the scope of professional
practice, hydrocodone, a Schedule II controlled substance, to Laird,
and her death resulted from the use of that hydrocodone.

5. The agreed upon value of the property subject to forfeiture for Defendant's .
commission of -the offenses to which. he has agreed to plead guilty is
$10,500. Defendant will not contest, challenge, or appeal in any way the
administrative or judicial (civil or criminal) forfeiture to the United States of
the agreed upon value of property subject to forfeiture. The Defendant
consents to entry of any orders or declarations of forfeiture regarding such
property and agrees to waive the time limitation for the administrative
forfeiture of the agreed upon funds. The Defendant further agrees to hold
the government, its officers, agents, and employees harmless from any

' claim whatsoever in connection with the seizure, forfeiture, storage, or
disposal of such property.

6. The United States agrees not to allocute for a fine greater than $10,000.
This fine amount is separate from, and does not include, the agreed upon
forfeiture amount. . ;
Case 1:19-cr-10042-STA Document 101 Filed 06/23/21 Page 3.of5 PagelD 725

10.

11.

12.

13. °

The government agrees to recommend to the Court that the Defendant be
allowed to remain out on bond pending sentencing, and that he be allowed
to self-surrender to the Bureau of Prisons within a reasonably prompt time
after being sentenced; provided, however, that the government agrees, in
its sole discretion, that the conditions of release that.the Court proposes to
impose on the Defendant during this period are sufficient to ensure
Defendant’s appearance for sentencing and, afterward, self surrender to
the Bureau of Prisons.

The government will dismiss the remaining counts of the indictment at
sentencing.

The Defendant enters this agreement and - is pleading guilty freely,
knowingly, and voluntarily, and upon the advice of counsel.

There is no agreement as to the Defendant’s criminal history
FRCP 11(c)(1)(C) AGREEMENT

The parties agree to recommend that the Defendant be sentenced to 240
months imprisonment. The Defendant understands - that this
recommendation, if accepted, is binding on the Court pursuant to FRCP
11(c)(1)(c). It is the intention of the parties that the Court may accept or
reject this agreement either immediately or after having had an opportunity
to review the presentence report, but may not modify the agreement. If the
Court rejects the agreement either party may withdraw from the agreement.

BREACH OF PLEA AGREEMENT BY THE DEFENDANT

Should it be judged by the Government that the Defendant has committed.
or attempted to commit any additional crimes or has engaged in any
conduct constituting, obstructing or impeding justice within the meaning of
United States Sentencing Guidelines Section 3C1.1, from the date of the
Defendant’s signing of this plea agreement to the date of the Defendant's
sentencing, or if the Defendant attempts to withdraw his plea, the
Government will be released from its obligations and would become free to
argue for any sentence within statutory limits. Such a breach by the
Defendant would not release the Defendant from this plea of guilty.

WAIVER OF APPEAL AND 2255 ACTIONS. .

The Defendant is aware that 18 U.S.C. Section 3742 affords him the right
to appeal the sentence imposed in this case. Acknowledging this, in
exchange for the undertakings made by the United States in this plea
agreement, the Defendant hereby waives all rights conferred by 18 U.S.C.
Section 3742 to appeal any sentence imposed or to appeal the manner in

3
Case 1:19-cr-10042-STA Document 101 Filed 06/23/21 Page4of5 PagelD 726

14.

which the sentence was imposed, unless the sentence exceeds the
maximum permitted by statute or is the result of an upward departure from .
the guideline range that the court establishes at sentencing. The Defendant
further understands that nothing in this agreement shail affect the

- government's right and/or duty to appeal as set forth in 18 U.S.C. Section

3742(b). However, if the United States appeals the Defendant's sentence
pursuant to 18 U.S.C. Section 3742(b), the Defendant shall be released
from the above waiver of appellate rights. By signing this agreement, the
Defendant acknowledges that he has discussed the appeal waiver set forth
in this agreement with his attorney. The Defendant further agrees, together
with the United States, to request that the district court enter a specific
finding that the Defendant's waiver of his right to appeal the sentence to be
imposed in this case was knowing and voluntary.

The Defendant-understands that Title 28, United States Code, Section
2255 provides an additional method by which to challenge the sentence
imposed by the Court. Acknowledging this, the Defendant knowingly and
voluntarily waives his right. The waiver in this paragraph does not apply to
claims relating to prosecutorial misconduct ‘or ineffective assistance of
counsel.

[continued on next page]
te Case 1:19-cr-10042-STA Document 101 Filed 06/23/21 Page5of5 PagelD 727

15.

16.

  

Defend

THOMAS KELL

PLEA AGREEMENT CONSTITUTES THE ENTIRE AGREEMENT

By signing this agreement, the Defendant affirms that he is satisfied with
his lawyer's counsel and representation, and hereby freely and voluntarily
enters into this plea agreement. The Defendant understands that this

‘writing constitutes the entire plea agreement between the parties with

respect to the plea of guilty. No other additional promises, representations,
or inducements, other than those referenced in this plea agreement, have
been made to the Defendant or to the Defendant’s attorney with regard to
this plea, and none will be made or entered into unless in writing and
signed by all parties.

Any statement made in the course of the plea colloquy may be used
against him in any criminal prosecution. The Defendant knowingly,
intelligently and voluntarily waives any objection based on Federal Rules of

Evidence 410.

~_ blez zap |

Date

 
  

C-23..2/

 

LESLIE BALLIN Date
Defendant’s Counsel

ALLAN MEDINA
Chief, Health Care Fraud Unit

- Fraud Section, Criminal Divison
U.S. Department of Justice

By:

 

Dat

DREW PENN ER

EMILY PETRO
Trial Attorneys, Health Care Fraud Unit.

Fraud Section, Criminal Divison

U.S. Department of Justice
